DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 11,319,487).

Regarding claim 21, Lee discloses quantum dots, each comprising:
a core comprising zinc, tellurium, and selenium (Col. 1, line:50 – Col. 2, line:45); and
a shell disposed on at least a portion of the core and comprising zinc; and selenium and optionally sulfur (Col. 1, line:50 – Col. 2, line:45),
wherein the quantum dots do not comprise cadmium (Col. 1, line:50 – Col. 2, line:45),
wherein the quantum dots comprise a mole ratio of tellurium with respect to selenium of greater than or equal to about 0.001 (Col. 1, line:50 – Col. 2, line:45).
wherein in the quantum dots, a mole amount of selenium is greater than a mole amount of tellurium (Col. 1, line:50 – Col. 2, line:45),
wherein a maximum luminescent emission peak of the quantum dots is in a wavelength range from about 440 nanometers to about 560 nanometers (Col. 1, line:50 – Col. 2, line:45),
wherein a quantum efficiency of the quantum dots is greater than or equal to about 60% and less than or equal to 100% (Col. 1, line:50 – Col. 2, line:45), and
wherein a full width at half maximum of the quantum dots is less than or equal to about 45 nm (Col. 1, line:50 – Col. 2, line:45).

Regarding claim 22, Lee further discloses wherein the maximum luminescent emission peak of the quantum dots is in a wavelength range from about 455 nanometers to about 530 nanometers (Col. 2, lines: 30-35). 

Regarding claim 23, Lee further discloses wherein the maximum luminescent emission peak of the quantum dots is in a wavelength range of greater than or equal to about 450 nanometers and less than or equal to about 470 nanometers (Col. 2, lines: 30-35), and
wherein the quantum dots comprise a mole ratio of tellurium with respect to selenium of greater than or equal to about 0.001 and less than about 0.03 (Col. 2, lines: 10-15).

Regarding claim 24, Lee further discloses wherein the maximum luminescent emission peak of the quantum dots is in a wavelength range from about 500 nanometers to about 540 nanometers (Col. 11, lines: 5-10).

Regarding claim 25, Lee further discloses wherein the shell comprises zinc, selenium, and sulfur (Col. 8, lines: 40-45).

Regarding claim 26, Lee further discloses wherein in the quantum dot, a mole ratio of a sum of S and Se with respect to Zn is greater than or equal to about 0.3 and less than or equal to about 1 (Cols. 8-9).

Regarding claim 27, Lee further discloses wherein the quantum dot further comprises an organic ligand and the organic ligand comprises RCOOH, RNH2, R2NH, R3N, RSH, RH2PO, RHPO, R3PO, RH2P, RoHP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, RHPOOH, or a combination thereof, wherein R is the same or different and independently is a C1 to C40 aliphatic hydrocarbon group, a C6 to C40 aromatic hydrocarbon group, or a combination thereof (Cols. 11-12).

Regarding claim 28, Lee further discloses wherein the maximum luminescent emission peak of the quantum dot has a full width at half maximum of less than or equal to about 40 nanometers (Col. 2).

Regarding claim 29, Lee further discloses wherein the quantum efficiency of the quantum dots is from about 70% to about 99% (Col. 2).

Regarding claim 30, Lee further discloses wherein the quantum efficiency of the quantum dots is from about 80% to about 95% (Col. 2).

Regarding claim 31, Lee further discloses wherein an average size of the quantum dots is greater than or equal to about 4 nanometers and less than or equal to about 50 nanometers (Col. 2).

Regarding claim 32, Lee discloses an electroluminescent device, which comprises an anode and a cathode; and an emission layer disposed between the anode and the cathode, the emission layer comprising the quantum dots of claim 21 (Figs. 2-3).

Regarding claim 33, Lee further discloses a charge auxiliary layer between the anode and the cathode (Figs. 2-3).

Regarding claim 34, Lee discloses an electronic device comprising core-shell quantum dots,
wherein the core-shell quantum dots comprise zinc, selenium, tellurium, and sulfur;
wherein the core shell quantum dots do not comprise cadmium,

wherein in the core shell quantum dots, a mole ratio of the tellurium with respect to the zinc is greater than or equal to about 0.001,
wherein in the core shell quantum dots, a mole ratio of the tellurium with respect to the selenium is greater than or equal to about 0.001,
wherein in the core shell quantum dot, a mole amount of the zinc is greater than a mole amount of the selenium, and a mole amount of the selenium is greater than or equal to about a mole amount of the tellurium,
wherein a maximum luminescent emission peak of the quantum dot is in a wavelength range from about 440 nanometers to about 560 nanometers, and
wherein a quantum efficiency of the core shell quantum dots is greater than or equal to about 60%, or
wherein a full width at half maximum of the core shell quantum dots is less than or equal to about 38 nm (Figs. 2-3 and Cols. 1-2, 15-18).

Regarding claim 35, Lee further discloses wherein the full width at half maximum of the core shell quantum dots is from about 28 nm to about 37 nm; or wherein a quantum efficiency of the core shell quantum dots is greater than or equal to about 70% and less than or equal to 99% (Col. 2). 

Regarding claim 36, Lee further discloses wherein the core shell quantum dots comprise a core comprising zinc, selenium, and tellurium, and a shell disposed on the core and comprising zinc, selenium and sulfur (Cols. 2, 8-9).

Regarding claim 37, Lee further discloses wherein the core shell quantum dots comprises a mole ratio of sulfur to zinc of greater than or equal to about 0.1 (Cols. 2, 8-9).

Regarding claim 38, Lee further discloses wherein the core shell quantum dots comprises a mole ratio of sulfur and selenium to zinc of greater than or equal to about 0.3 and less than or equal to about 1 (Cols. 2, 8-9).

Regarding claim 39, Lee further discloses an anode and a cathode facing each other; and a layer disposed between the anode and the cathode, wherein the core shell quantum dots are included in the layer (Figs. 2-3 and Cols. 1-2, 15-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	11/5/22